Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/02/2022 has been entered. Claims 1-3, 5-9, and 23-28 remain pending in the application.  Claims 29-31 are added.  Claims 4 and 10-22 are canceled.
Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive. 
Regarding the rejection of Claim 1, the applicant’s argument is moot as it is not based on the claims as examined in the office action mailed 5/25/2022 but rather on the amended claims submitted 6/2/2022. The applicant’s cited limitations to argue against the rejection, such as “pivotably coupled to the hub” and “a second motor operatively coupled to drive rotation of the plurality of arms relative to the hub” are part of amendments added to the claim after mailing of the office action, and therefore not present for the previous examination and rejection. See updated rejection of the claims below, in view of prior art already used in the previous office action.
Regarding the rejection of Claim 6, the applicant claims the rejection is improper for the same reason as Claim 1, as well as traversing the official notice in view of which the claim is rejected.  Specifically, applicant takes issue with the application of an umbrella’s opening and closing mechanism as evidence that “a ring which is translatable along the inner cylinder” is well known and obvious, stating that the rejection is improper as it does not relate to the field of UAV’s.  The examiner finds this traversal inadequate, as it neither demonstrates that the concept is not well-known nor that the example is not applicable.  Applicant does not assert that affixing a plurality of links to a ring which is translatable along the inner cylinder is not well known, but rather that the example of an umbrella is not applicable as this is not within the field of tool-equipped UAV’s.  However, per MPEP 2141.01(a) a reference need not be in the exact field as the applicant’s claimed invention to be analogous, if it is “reasonably pertinent” to the inventor’s problem.  This is because, per MPEP 2141.01(a) II, the courts have found that “the similarities and differences in structure and function of the inventions to carry far greater weight”, as opposed to a simple requirement to fit within the same particular field. In this case, the translatable ring being translatably coupled to an inner cylinder and serving as a hub to a plurality of pivotably-attached arms in order to extend and retract the arms, as is well-known and understood as the control mechanism for an umbrella’s support arms (See Ma US 20080066791 as an example) is reasonably pertinent to the applicant’s need to raise and lower the arms of the UAV’s multitool.  Examiner’s determination that the applicant’s claimed limitation and the known uses of the translatable hub are pertinent is further supported by the applicant’s specification, which states “Then the tools may be lowered by translating the center ring 81 downward, back to the lowermost position seen in FIG. 10A.”  and “It should be appreciated that during rotation or translation of any one of the four tools attached to hub 62, the other three tools also rotate or vertically translate in unison” which demonstrate that the limitation solves the issue of raising and lowering the arms, the same problem solved by this hardware when used in an umbrella.  Therefore, the rejection of Claim 6 in the office action is proper.  Examiner notes that the limitation in question has been moved from Claim 6 to Claim 2, and therefore the rationale above can be carried to the rejection of this limitation in that claim.
Regarding the rejection of Claim 8, applicant alleges that Kim in view of Wang fails to teach “a UAV-enabled tool which is attached to a surface, so neither reference discloses or suggests the surface attachment devices recited in claim 8.”  All claims and claim limitations are examined under the principle of their broadest reasonable interpretation, in view of the specification. As the full text of the claim reads “The apparatus as recited in claim 1, wherein: the unmanned aerial vehicle further comprises a payload support frame pivotably coupled to the body frame; the multi-tool module is attached to the payload support frame; and the payload support frame comprises a plurality of surface attachment devices.”, the final limitation in question can be read in view of the preceding limitations which describe the support frame mating to the body frame and the multitool mating to the support frame, and interpret the words “and the payload support frame comprises a plurality of surface attachment devices” to refer to a plurality of attachment devices on the surface of the payload frame.  As demonstrated in the office action, Kim in view of Wang teaches the limitations of Claim 8 under this interpretation of the claim language.  Examiner further notes that the Kim reference teaches in paragraph 0019 “In addition, according to the drone flight system according to the present invention, cleaning can be performed while flying in a state fixed to the wall with a position fixed suction plate, so that the influence of wind on the work site can be minimized” and therefore reads on the applicant’s apparent desired interpretation of the claim language.
Regarding the rejection of Claim 23, the applicant alleges that it would not be obvious to combine the Kim and Badger references, stating that while Kim teaches a UAV which operates while flying on the air it is not obvious to combine with the Badger reference which teaches a UAV which operates while parked, stating that an excessive redesign would be necessary in order to operate in a parked position.  However, the UAV of the Kim reference teaches an operation state which makes this combination obvious.  As the Kim reference in paragraph 0019 teaches “In addition, according to the drone flight system according to the present invention, cleaning can be performed while flying in a state fixed to the wall with a position fixed suction plate, so that the influence of wind on the work site can be minimized” Kim already teaches a UAV which secures itself in place to perform the operation rather than freely flying.  As this is the case, it would be obvious for a person having ordinary skill in the art to incorporate the teaching of Badger to land more securely on the surface out of a desire for a more secure or long-lasting way to affix the UAV in place, and then make the necessary hardware modifications.  Further, the two inventions are in the same field of UAV-based maintenance and solve a similar problem of performing maintenance on hard t reach areas via UAV.  Therefore, the two pieces are obvious to combine as seen in the rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20180009803) in view of Bevins (US 20150314434), herein after referred to as Kim and Bevins respectively.
Regarding Claim 1, Kim teaches:
an unmanned aerial vehicle and a multi-tool module coupled to the unmanned aerial vehicle ([Fig 1] [0138] “The cleaning tool portions 132a, 132b, 132c, 132d, 132e, and 132f have various shapes.”)
wherein: the unmanned aerial vehicle comprises a body frame, ([Fig 1, Item 110])
a plurality of rotor motors mounted to the body frame, ([Fig 1, Item 141])
and a plurality of rotors operatively coupled to respective rotor motors of the plurality of rotor motors, ([Fig 1, Item 142])
and the multi-tool module comprises a hub which is rotatable about an axis of rotation, ([Fig 2, Item 157] [0036] “The lower extension rod 157b of the extension rod 157 rotates with respect to the main body 120 about the axial direction independently with respect to the upper extension rod 157a based on the connection boundary surface 157c in one direction of the drone flying vehicle. A cleaning tool unit corresponding to can be selected.")
a plurality of arms having respective first ends … coupled to the hub, ([Fig 1] [0028] “"The drone flying vehicle according to an embodiment of the present invention includes at least one brush support 131 extending from the circumferential surface of the lower extension rod 157b and a cleaning tool part 132a disposed at an end of each brush support 131 . , 132b, 132c, 132d, 132f).")
a plurality of tools mounted to respective second ends of respective arms of the plurality of arms, ([Fig 1, Item 132])
and a first motor operatively coupled to drive rotation of the hub. ([0021] “In addition, the cleaning drone flying vehicle of the present invention is further provided with a cleaning tool driving case accommodating an actuator and a battery for rotation of the lower extension rod and driving of the cleaning tool unit at a lower portion of the lower extension rod, and the main body includes the A battery that drives the propeller is housed.”)
Kim does not explicitly teach:
first ends pivotably coupled to the hub,
and a second motor operatively coupled to drive rotation of the plurality of arms relative to the hub.
In the same field of endeavor, Bevins teaches:
first ends pivotably coupled to the hub, ([Fig 23, Item 620] [Fig 24] [0104] "An articulating end effector 616 with grasping tool 618 extends from a multi-axial swivel 620 in a manner similar to discussed above in FIG. 22. This forms a power tool which is protected as discussed above, and may be switched out as required.")
and a second motor operatively coupled to drive rotation of the [plurality of arms] relative to the hub. ([Fig 23, item 620 and 608] [Fig 24, item 602] [0104] "An articulating end effector 616 with grasping tool 618 extends from a multi-axial swivel 620 in a manner similar to discussed above in FIG. 22. This forms a power tool which is protected as discussed above, and may be switched out as required."  To use an actuator motor to power the multi-axial connection can be determined by a person having ordinary skill in the art.  Furthermore, as seen in Fig 24 this is connect to the hub and rotated relative to said hub 602.)
	The above pieces of prior art are considered analogous as they both represent inventions in the tool-equipped UAV field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim to incorporate pivotable arm connection and a further motor to rotate the arms relative to the hub, as taught by Bevins to support and provide operation to a grasping tool which picks up the tools to be used by the UAV [0099]. Motivation to combine Bevins with Kim to a person having ordinary skill in the art comes from the prior art being analogous in the field of UAVs and knowledge well known in the art, as well as from Kim [0055].
Regarding Claim 2, Modified Kim teaches the UAV of Claim 1, and Kim further teaches:
wherein: the multi-tool module further comprises a base; ([Fig 1, Item 159])
and the hub comprises an inner cylinder and a ring which is translatably coupled to the inner cylinder. (The mechanism of an umbrella opening and closing, using a translatable ring rotatably connected to a plurality of arms, is well known to an average person, such as one having ordinary skill in the art.  Furthermore, Kim states: [0027] “The fixing rod 122b and the extension rod 157 are in the form of a hollow inside which is empty, and the conduit and/or electric wire extending from the components inside the body 120 is the fixing rod 122b ) through the central portion of the water tank unit 122 and may extend into the extension rod 157”)
Regarding Claim 23, Modified Kim teaches the UAV of Claim 1, and Kim further teaches:
wherein the plurality of tools comprises a cleaner and a dryer. ([0038] “Referring to FIG. 1 , the cleaning tool unit 132a may have a flat shape for cleaning corners or corners. 527 The cleaning tool unit 132a may be made of a flexible material to be a squid for removing moisture.”)
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20180009803) in view of Bevins (US 20150314434) and Liu (US 20170075351), herein after referred to as Kim, Bevins, and Liu respectively.
Regarding Claim 3, modified Kim teaches the system of Claim 2, but Kim does not explicitly teach:
wherein the hub further comprises a capped head which caps a topmost portion of the inner cylinder.
In the same field of endeavor, Liu teaches:
wherein the hub further comprises a capped head which caps a topmost portion of the inner cylinder. ([Fig 5, Item 382])
	The above pieces of prior art are considered analogous as they both represent inventions in the UAV field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim to include a caped head to the tool hub as taught by Liu to provide payload rotation around 1 or more axes and stabilize the payload [0084]. Motivation to combine Kim with Liu to a person having ordinary skill in the art comes from the prior art being analogous in the field of UAV’s and knowledge well known in the art, as well as from Kim [0055].
Regarding Claim 5, modified Kim teaches the system of Claim 3, but Kim does not explicitly teach:
wherein the plurality of arms are pivotably coupled to the capped head.
In the same field of endeavor, Liu teaches:
wherein the plurality of arms are … coupled to the capped head. . ([Fig 5, Item 385] [0084] “The gimbal may comprise a single actuator or a plurality of actuators 381, 382 and 383 configured to provide rotation of the payload about one or more axes of rotation and stabilize the movement of the payload. In some embodiments, the gimbal may be adapted to control the state of the payload (e.g., position and/or orientation) relative to the UAV. For example, the gimbal may be configured to move the payload relative to the UAV (e.g., with respect to one, two, or three degrees of translation and/or one, two, or three degrees of rotation)” A single actuator implies a fixed coupling)
	The above pieces of prior art are considered analogous as they both represent inventions in the UAV field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim to include arms couple to the capped head of the tool hub as taught by Liu to provide payload rotation around 1 or more axes and stabilize the payload [0084]. Motivation to combine Kim with Liu to a person having ordinary skill in the art comes from the prior art being analogous in the field of UAV’s and knowledge well known in the art, as well as from Kim [0055].
In the same field of endeavor, Bevins teaches:
... pivotably coupled … ([Fig 23, Item 620] [Fig 24] [0104] "An articulating end effector 616 with grasping tool 618 extends from a multi-axial swivel 620 in a manner similar to discussed above in FIG. 22. This forms a power tool which is protected as discussed above, and may be switched out as required.")
	The above pieces of prior art are considered analogous as they both represent inventions in the tool-equipped UAV field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim to incorporate pivotable arm connection, as taught by Bevins to support and provide operation to a grasping tool which picks up the tools to be used by the UAV [0099]. Motivation to combine Bevins with Kim to a person having ordinary skill in the art comes from the prior art being analogous in the field of UAVs and knowledge well known in the art, as well as from Kim [0055].
Regarding Claim 6, modified Kim teaches the system of Claim 5, and Kim further teaches:
wherein the multi-tool module further comprises: a plurality of links, each link having one end  pivotably coupled to the ring and another end pivotably coupled to a respective arm of the plurality of arms. (The mechanism of an umbrella opening and closing, using a translatable ring rotatably connected to a plurality of links which are themselves pivotably connected to a plurality or arms being raised or lowered, is well known to an average person, such as one having ordinary skill in the art.  Furthermore, Kim states: [0027] “The fixing rod 122b and the extension rod 157 are in the form of a hollow inside which is empty, and the conduit and/or electric wire extending from the components inside the body 120 is the fixing rod 122b ) through the central portion of the water tank unit 122 and may extend into the extension rod 157”)
Regarding Claim 7, modified Kim teaches the system of Claim 5, and Kim further teaches:
wherein the multi-tool module further comprises a plurality of linear actuators each linear actuator having one end ... coupled to a respective arm of the plurality of arms. ([0027] “Since the extension rod 157 may be extended in a telescopic manner, its axial length may be variable as needed. ... The extension rod 157 is an upper extension rod 157a extending from the main body 120, and a lower extension rod 157b that is separated from the upper extension rod 157a at the connection interface 157c and can rotate independently." [0031] "Meanwhile, as shown in FIG. 4B , the cleaning tool driving case 159 includes a battery 159b and an actuator (eg, a stepping motor) for operation for selection and driving of the cleaning tool unit regardless of the flight of the drone. (159a).")
Kim does not explicitly teach:
…pivotably coupled…
In the same field of endeavor, Bevins teaches:
…pivotably coupled…([Fig 23, Item 620] [Fig 24] [0104] "An articulating end effector 616 with grasping tool 618 extends from a multi-axial swivel 620 in a manner similar to discussed above in FIG. 22. This forms a power tool which is protected as discussed above, and may be switched out as required.")
	The above pieces of prior art are considered analogous as they both represent inventions in the tool-equipped UAV field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim to incorporate pivotable arm connection, as taught by Bevins to support and provide operation to a grasping tool which picks up the tools to be used by the UAV [0099]. Motivation to combine Bevins with Kim to a person having ordinary skill in the art comes from the prior art being analogous in the field of UAVs and knowledge well known in the art, as well as from Kim [0055].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20180009803) in view of Bevins (US 20150314434) and Wang (US 20190373173), herein after referred to as Kim, Bevins, and Wang respectively.
Modified Kim teaches the system of Claim 1, but Kim does not explicitly teach:
wherein: the unmanned aerial vehicle further comprises a payload support frame pivotably coupled to the body frame;
the multi-tool module is attached to the payload support frame;
and the payload support frame comprises a plurality of surface attachment devices.
In the same field of endeavor, Wang teaches:
wherein: the unmanned aerial vehicle further comprises a payload support frame pivotably coupled to the body frame; ([0082] “The frame assembly may comprise one or more frame components that may rotate relative to one another and/or the movable object." [00436] "The carrier can include a suitable mounting structure (e.g., a gimbal platform) capable of stabilizing and/or directing the movement of the payload." [0436] "The carrier can include a suitable mounting structure (e.g., a gimbal platform) capable of stabilizing and/or directing the movement of the payload.")
the [tool module] is attached to the payload support frame; ([Fig 4, item 404] [Fig 8, Item 808a])
and the payload support frame comprises a plurality of surface attachment devices. ([0079] “In one example, when a platform is formed of a single continuous assembly, the single continuous assembly may have multiple interfaces that may couple to the various carriers.”)
The above pieces of prior art are considered analogous as they both represent inventions in the UAV field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim to include a pivotably-mounted frame to which modules can be attached, as taught by Wang to support multiple camera gimbals [0006]. Motivation to combine Kim with Wang to a person having ordinary skill in the art comes from the prior art being analogous in the field of UAV’s and knowledge well known in the art, as well as from Kim [0055].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20180009803) in view of Bevins (US 20150314434) and Murphy (US 20120136630), herein after referred to as Kim, Bevins, and Murphy respectively.
Modified Kim teaches the system of Claim 1, but Kim does not explicitly teach:
wherein the plurality of tools comprises a subtractive repair tool and an additive repair tool.
In the same field of endeavor, Murphy teaches:
wherein the plurality of tools comprises a subtractive repair tool and an additive repair tool. ([0033] “Abrasive material (e.g., sand, glass bead, baking soda blast media, aluminum oxide, walnut shells, etc.) can be used to knock off or dislodge debris or unwanted material on various components of the wind turbine. Grinding material (e.g., sanding disks/heads, cut off wheels, etc.) can also be used to remove unwanted material as well." [0034] "The head 832 can also be used for the application of paint, adhesives and/or sealing material to the desired areas under repair.")
	The above pieces of prior art are considered analogous as they both represent inventions in the UAV-based repair and maintenance field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim to incorporate an additive and subtractive repair tool as taught by Murphy to clean and then repair a wind turbine blade [0033]. Motivation to combine Kim with Murphy to a person having ordinary skill in the art comes from the prior art being analogous in the field of UAVs and knowledge well known in the art, as well as from Kim [0055].
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20180009803) in view of Bevins (US 20150314434) and Yu (WO 2017041269), herein after referred to as Kim, Bevins, and Yu respectively.
Modified Kim teaches the system of Claim 1, but Kim does not explicitly teach:
further comprising a vacuum adherence system configured to temporarily attach the multi-tool module in a stable position on the surface of the structure.
In the same field of endeavor, Yu teaches:
further comprising a vacuum adherence system configured to temporarily attach the multi-tool module in a stable position on the surface of the structure. ([0028] “The traveling mechanism 19 includes a plurality of vacuum suction cups. The flying cleaning robot can be attached to the building exterior wall 300 and walked by the vacuum suction cup.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the maintenance and cleaning UAV field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim to secure itself in place using vacuum, as taught by Yu to attach itself to a building [0028]. Motivation to combine Kim with Yu to a person having ordinary skill in the art comes from the prior art being analogous in the field of UAV’s and knowledge well known in the art, as well as from Kim [0055].
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20180009803) in view of Bevins (US 20150314434), Wiegers (US 20180105277), and Yu (WO 2017041269), herein after referred to as Kim, Bevins, Weigers, and Yu respectively.
Modified Kim teaches the system of Claim 1, but Kim does not explicitly teach:
wherein the vacuum adherence system comprises a control valve comprising first and second ports,
a vacuum pump in fluid communication with the first port of the control valve, a vacuum manifold assembly in fluid communication with the second port of the control valve,
and a plurality of suction cups in fluid communication with the vacuum manifold assembly.
In the same field of endeavor, Wiegers teaches:
wherein the vacuum adherence system comprises a control valve comprising first and second ports, ([0028] “In certain embodiments, the control valves 140 are independent valves that are fluidly coupled via a manifold 144 to first port 141 and second port 142.”)
a vacuum pump in fluid communication with the first port of the control valve, a vacuum manifold assembly in fluid communication with the second port of the control valve, ([0029] “Vacuum pump 160 is electrically-powered and configured to supply negative pressure to a plurality of pneumatic boots 150 via respective control valves 140. Specifically, vacuum pump 160 expels ambient air to produce a vacuum and supplies the resulting negative pressure to second port 142, which is coupled to manifold 144 for distributing to control valves 140.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the maintenance tool and aircraft fields.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim to incorporate a vacuum having two ports, a manifold, and control valve as taught by Weigers to expand the boot of a de-icing mechanism [0019]. Motivation to combine Kim with Weigers to a person having ordinary skill in the art comes from the prior art being analogous in the field of maintenance tools and knowledge well known in the art, as well as from Kim [0055].
In the same field of endeavor, Yu teaches:
and a plurality of suction cups in fluid communication with the vacuum manifold assembly. ([0028] “The traveling mechanism 19 includes a plurality of vacuum suction cups. The flying cleaning robot can be attached to the building exterior wall 300 and walked by the vacuum suction cup.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the maintenance and cleaning UAV field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim to secure itself in place using vacuum, as taught by Yu to attach itself to a building [0028]. Motivation to combine Kim with Yu to a person having ordinary skill in the art comes from the prior art being analogous in the field of UAV’s and knowledge well known in the art, as well as from Kim [0055].
Claims 24, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20180009803) in view of Bevins (US 20150314434), Badger (US 20190338759), and Laditka (US 4603999), herein after referred to as Kim, Bevins, Badger, and Laditka respectively.
Regarding Claim 24, Kim teaches:
an unmanned aerial vehicle equipped with a multi-tool module comprising a rotatable hub, ([Fig 1] [Fig 2, Item 157] [0036] “The lower extension rod 157b of the extension rod 157 rotates with respect to the main body 120 about the axial direction independently with respect to the upper extension rod 157a based on the connection boundary surface 157c in one direction of the drone flying vehicle. A cleaning tool unit corresponding to can be selected.")
a plurality of arms having respective first ends ... coupled to the hub, ([Fig 1] [0028] “"The drone flying vehicle according to an embodiment of the present invention includes at least one brush support 131 extending from the circumferential surface of the lower extension rod 157b and a cleaning tool part 132a disposed at an end of each brush support 131 . , 132b, 132c, 132d, 132f).")
a plurality of tools mounted to respective second ends of respective arms of the plurality of arms, ([Fig 1, Item 132])
(a) flying the unmanned aerial vehicle toward a structure to be repaired with the multi-tool module being carried by the unmanned aerial vehicle; ([[Figs 6-8, wherein W is the area of work being flown towards] [0051] “In this case, as the center of gravity of the drone moves in the direction toward the structure, the entire drone moves while tilting in the direction toward the structure, such as the outer wall of the building, and moves in the direction toward the structure by its own weight.”)
(c) rotating the hub until a first tool of the plurality of tools overlies the area on the surface of the structure; ([0020] “In addition, according to the drone flying system according to the present invention, a plurality of cleaning tool parts are extended to a predetermined position while maintaining the flight direction of the vehicle by having various types of brushes and rotating the installed extension rod to selectively use various brushes This makes it possible, and the approach angle of the cleaning brush can be adjusted”)
(d) using the first tool of the plurality of tools to perform a first repair operation on the area on the surface of the structure; ([0020] “In addition, according to the drone flying system according to the present invention, a plurality of cleaning tool parts are extended to a predetermined position while maintaining the flight direction of the vehicle by having various types of brushes and rotating the installed extension rod to selectively use various brushes This makes it possible, and the approach angle of the cleaning brush can be adjusted”)
Kim does not explicitly teach:
… pivotably coupled…
(b) landing the unmanned aerial vehicle on a surface of the structure near an area on the surface of the structure having the anomaly;
(e) rotating the hub until a second tool of the plurality of tools overlies the area on the surface of the structure;
and (f) using the second tool of the plurality of tools to perform a second repair operation on the area on the surface of the structure,
wherein steps (c) through (f) are performed while the unmanned aerial vehicle is parked on the surface of the structure.
In the same field of endeavor, Bevins teaches:
([Fig 23, Item 620] [Fig 24] [0104] "An articulating end effector 616 with grasping tool 618 extends from a multi-axial swivel 620 in a manner similar to discussed above in FIG. 22. This forms a power tool which is protected as discussed above, and may be switched out as required.")
	The above pieces of prior art are considered analogous as they both represent inventions in the tool-equipped UAV field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim to incorporate pivotable arm connection, as taught by Bevins to support and provide operation to a grasping tool which picks up the tools to be used by the UAV [0099]. Motivation to combine Bevins with Kim to a person having ordinary skill in the art comes from the prior art being analogous in the field of UAVs and knowledge well known in the art, as well as from Kim [0055].
In the same field of endeavor, Badger teaches:
(b) landing the unmanned aerial vehicle on a surface of the structure near an area on the surface of the structure having the anomaly; ([0045] "The UAV 92 may be remotely operated from the ground near the base of the tower 12 so that the repair system 40 may be positioned on the wind turbine blade 22 without the need for a crane or a scaffold. The UAV 92 may be particularly useful for the wind turbine blade 22 that is parked in a horizontal position as is shown in FIGS. 1 and 3A. The UAV 92 may simply land the repair system 40 on a horizontally disposed leading edge 24 of the wind turbine blade 22." [0046] "Once a repair is completed, as is described above, the UAV 92 may be utilized to move the repair system 40 to another location on the wind turbine blade 22, to move the repair system 40 onto another wind turbine blade 22 of the wind turbine 10, or to remove the repair system 40 from the wind turbine 10 when repairs are complete. The UAV 92 may also move the repair system 40 to the ground to replenish the hopper 66, to download information from the processing system 46, or for other reasons (e.g., maintenance of the repair system 40).")
wherein steps (c) through (f) are performed while the unmanned aerial vehicle is parked on the surface of the structure. ([Fig 3A] UAV is integral to the work machine and thus remains in place while repair takes place)
	The above pieces of prior art are considered analogous as they both represent inventions in the UAV-based repair and maintenance field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim to land on the surface of the structure being repaired, and remain for the duration of the repair operation, as taught by Badger to provide a machine for repair a wind turbine blade [0045]. Motivation to combine Kim with Badger to a person having ordinary skill in the art comes from the prior art being analogous in the field of UAVs and knowledge well known in the art, as well as from Kim [0055].
In the same field of endeavor, Laditka teaches:
(e) rotating the hub until a second tool of the plurality of tools overlies the area on the surface of the structure; ([Col 2, Ln 44-50] “An apparatus embodying the preferred practice of the invention includes a support carriage, a frame and a power-driven finishing assembly. The finishing assembly is provided with a plurality of working tools which are rotated about a central axis to bring the tools sequentially into contact with a traffic surface area being treated”)
and (f) using the second tool of the plurality of tools to perform a second repair operation on the area on the surface of the structure, ([Col 2, Ln 64 - Col 3, Ln 1] “In preferred practice, the tools include a spreading tool which takes the form of a blade, and a mixing tool which takes the form of a rake. Blade and rake tools preferably are mounted in an alternating array for sequential contact with portions of a surface being treated”)
	The above pieces of prior art are considered analogous as they both represent inventions in the multi-arm tool field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim to rotate the different attachments of a multi-arm tool to the same location to perform different jobs ,as taught by Laditka to perform multiple steps needed on a section of road surface [Col 2]. Motivation to combine Kim with Laditka to a person having ordinary skill in the art comes from the prior art being analogous in the field of multitools and knowledge well known in the art, as well as from Kim [0055].
Regarding Claim 27, modified Kim teaches the method of Claim 24, and Kim further teaches:
wherein the first repair operation comprises cleaning the surface of the structure and the second repair operation comprises drying the surface of the structure. ([0038] “Referring to FIG. 1 , the cleaning tool unit 132a may have a flat shape for cleaning corners or corners. 527 The cleaning tool unit 132a may be made of a flexible material to be a squid for removing moisture.”)
Regarding Claim 28, modified Kim teaches the method of Claim 24, and Kim further teaches:
wherein the structure is an airplane on the ground. ([Fig 1] Claim merely recites an intended use of the apparatus of Claims 1 and 24, that of the structure being an airplane.  Furthermore, it can be considered a mere design choice to base the operation of the UAV around a landed airplane rather than a flying airplane, or the other structures worked on by UAVs and rotating sequential multitools)
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20180009803) in view of Bevins (US 20150314434), Badger (US 20190338759), Laditka (US 4603999), and Murphy (US 20120136630), herein after referred to as Kim, Bevins, Badger, Laditka, and Murphy respectively.
Regarding Claim 25, Modified Kim teaches the system of Claim 24, but Kim does not explicitly teach:
wherein the first repair operation comprises subtracting material from the surface of the structure
and the second repair operation comprises adding material to the surface of the structure.
In the same field of endeavor, Murphy teaches:
wherein the first repair operation comprises subtracting material from the surface of the structure ([0033] “Abrasive material (e.g., sand, glass bead, baking soda blast media, aluminum oxide, walnut shells, etc.) can be used to knock off or dislodge debris or unwanted material on various components of the wind turbine. Grinding material (e.g., sanding disks/heads, cut off wheels, etc.) can also be used to remove unwanted material as well.”)
and the second repair operation comprises adding material to the surface of the structure. ([0034] “The head 832 can also be used for the application of paint, adhesives and/or sealing material to the desired areas under repair.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the UAV-based repair and maintenance field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim to incorporate an additive and subtractive repair tool as taught by Murphy to clean and then repair a wind turbine blade [0033]. Motivation to combine Kim with Murphy to a person having ordinary skill in the art comes from the prior art being analogous in the field of UAVs and knowledge well known in the art, as well as from Kim [0055].
Regarding Claim 26, Modified Kim teaches the system of Claim 25, but Kim does not explicitly teach:
wherein the material is subtracted by sanding.
In the same field of endeavor, Murphy teaches:
wherein the material is subtracted by sanding. ([0033] “Abrasive material (e.g., sand, glass bead, baking soda blast media, aluminum oxide, walnut shells, etc.) can be used to knock off or dislodge debris or unwanted material on various components of the wind turbine. Grinding material (e.g., sanding disks/heads, cut off wheels, etc.) can also be used to remove unwanted material as well.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the UAV-based repair and maintenance field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim to incorporate sanding as taught by Murphy to clean and then repair a wind turbine blade [0033]. Motivation to combine Kim with Murphy to a person having ordinary skill in the art comes from the prior art being analogous in the field of UAVs and knowledge well known in the art, as well as from Kim [0055].
Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20180009803) in view of Bevins (US 20150314434), Badger (US 20190338759), Laditka (US 4603999), and Yu (WO 2017041269)herein after referred to as Kim, Bevins, Badger, Laditka, and Yu respectively.
Modified Kim teaches the system of Claim 25, but Kim does not explicitly teach:
further comprising vacuum adhering the multi-tool module to the surface of the structure subsequent to landing the unmanned aerial vehicle and prior to rotating the hub.
In the same field of endeavor, Yu teaches:
further comprising vacuum adhering the multi-tool module to the surface of the structure subsequent to landing the unmanned aerial vehicle and prior to rotating the hub. ([0028] “The traveling mechanism 19 includes a plurality of vacuum suction cups. The flying cleaning robot can be attached to the building exterior wall 300 and walked by the vacuum suction cup.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the maintenance and cleaning UAV field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim to secure itself in place using vacuum, as taught by Yu to attach itself to a building [0028]. Motivation to combine Kim with Yu to a person having ordinary skill in the art comes from the prior art being analogous in the field of UAV’s and knowledge well known in the art, as well as from Kim [0055].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663